DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 have been amended.  Thus, claims 1-13 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishiura et al. [U.S. Patent Publication 2017/0318954]

With regard to claim 1, Nishiura et al. meets the limitations of:
an apparatus (10, 100) for classifying a motion of a movable treatment device (11), the movable treatment device (11) comprising at least one inertial sensor (13) [an electric toothbrush having an acceleration sensor used for determining movement (paragraph 0013)]
the apparatus (10) comprising: a motion pattern classification device (14) configured to discriminate between at least two motion classes (151, 152, 153, . . . , 15k) contained in a set (15) of motion classes of the movable treatment device (11) [the evaluation of a toothbrush’s movement as a user performs a brushing action (paragraphs 0049 and 0130 as well as figure 10, item 351)]
an interface (16) for providing at least one inertial sensor data (171, 172, 173, . . . , 17n) from the inertial sensor (13) to the motion pattern classification device (14), the at least one inertial sensor data (171, 172, 173, . . . , 17n) representing a movement of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130)]
wherein the motion pattern classification device (14) comprises at least one neural network (18) configured to receive the at least one inertial sensor data (171, 172, 173, . . . , 17 n) and to classify the at least one inertial sensor data (171, 172, 173, . . . , 17 n) with respect to the motion classes (151, 152, 153, . . . , 15 k) contained in the set (15) of motion classes [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user (paragraph 0134)]
wherein said motion classes (151, 152, 153, . . . , 15 k) is associated with at least one class member (101A, 101B, 102A, 102B, nA, nB) of one or more classes (101, 102, 103, 104) so that the at least one class member (101A, 101B, 102A, 102B, nA, nB) is selected based on the motion of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]

With regard to claim 2, Nishiura et al. meets the limitation of:
the movable treatment device (11) is a movable oral care device [an oral care device in the form of a toothbrush (figure 3, item 4)]

With regard to claim 3, Nishiura et al. meets the limitation of:
one class (101) of the one or more classes (101, 102, 103, 104) comprises the at least one class member (101A), wherein said one class (101) represents a user group or a user type group a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]
wherein said at least one class member (101A) represents at least one user or one user type of said user group or user type group, respectively, wherein at least one of the motion classes (151, 152, 153, . . . , 15.sub n) is associated with the at least one class member (101A) for identifying said at least one user or user type based on the motion of the movable treatment device (11) [a brushing manner evaluation unit used for evaluating the brushing procedure associated with a user and determine the level of appropriateness of the brushing procedure performed by the user (paragraph 0134, 0135, and 0136)]

With regard to claim 4, Nishiura et al. meets the limitation of:
one class (101) of the one or more classes (101, 102, 103, 104) comprises at least two class members (101A, 101B), wherein said one class (101) represents a user group or user type group, and wherein said at least two class members (101A, 101B) represent at least two users of said user group or two user types of said user type group, respectively, wherein at least one of the motion classes (151, 152, 153, . . . , 15.sub n) is associated with one of said at least two class members (101A, 101B) for identifying at least one user or one user type within the user group or user type group, respectively, based on the motion of the movable treatment device (11) [a brushing manner evaluation unit used for evaluating the brushing procedure associated with a user and determine the level of appropriateness of the brushing procedure performed by the user (paragraph 0134, 0135, and 0136)]

With regard to claim 5, Nishiura et al. meets the limitation of:
the motion pattern classification device (14) is configured to select, after identifying said at least one user or one user type (101A), a user-specific or user type-specific motion class preset (115) comprising two or more user-specific or user type-specific motion classes (1151, 1152, 1153, . . . , 115 n) of the movable treatment device (11) which are characteristic for said identified at least one user or user type [a brushing manner evaluation unit used for evaluating the brushing procedure associated with a user and determine the level of appropriateness of the brushing procedure performed by the user (paragraph 0134, 0135, and 0136)]

With regard to claim 6, Nishiura et al. meets the limitation of:
the neural network (18) is a recurrent neural network, in particular a long short-term memory network or a gated recurrent unit network, further in particular where the recurrent neural network is a bi-directional recurrent neural network and even further in particular wherein the recurrent neural network is at least a two-layer, bi-directional recurrent neural network [a toothbrush attachment in communication with a wireless terminal device (figure 1 and paragraphs 0104-0108)]

With regard to claim 7, Nishiura et al. meets the limitation of:
the interface (16) is arranged to provide a sequence of inertial sensor data (171, 172, 173, . . . , 17.sub n) from the inertial sensor (13) to the motion pattern classification device (14) as an input (X1, X2, X3, . . . X n) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user (paragraph 0134)]

With regard to claim 8, Nishiura et al. meets the limitation of:
the movable treatment device (11) comprises at least one further sensor such as a pressure sensor arranged for measuring the pressure with which the treatment device (11) is applied against the target surface or a load sensor for sensing a motor load of a motor driving the movable treatment device (11) [a pressure sensor used for detecting the amount of pressure applied to a user’s teeth during a brushing operation (paragraph 0117)]
the interface (16) is arranged for providing at least one further sensor data from the further sensor to the motion pattern classification device (14) in addition to the at least one inertial sensor data (171, 172, 173, . . . , 17 n) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user (paragraph 0134)]

With regard to claim 9, Nishiura et al. meets the limitation of:
the motion pattern classification device (14) comprises at least a first and a second neural network (18) that are each configured to receive the at least one inertial sensor data (171, 172, 173, . . . , 17 n) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130)]
the first neural network is configured to classify the at least one inertial sensor data (171, 172, 173, . . . , 17 n) with respect to motion classes (151, 152, 153, . . . , 15.sub k) contained in a first set (15) of motion classes [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user (paragraph 0134)]
the second neural network is configured to classify the at least one inertial sensor data (171, 172, 173, . . . , 17 n) with respect to motion classes (151, 152, 153, . . . , 15.sub k) contained in a second set (15) of motion classes [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]
said motion classes (151, 152, 153, . . . , 15.sub k) of the first and second set of motion classes are each associated with at least one of the class members (101A, 101B, 102A, 102B, nA, nB) of the one or more classes (101, 102, 103, 104) so that the at least one class member (101A, 101B, 102A, 102B, . . . , nA, nB) is selected based on the motion of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]

With regard to claim 10, Nishiura et al. meets the limitations of:
one class (102) of the one or more classes (101, 102, 103, 104) comprises at least two class members (102A, 102B), wherein said one class (102) represents a handling evaluation of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)] 
wherein a first class member (102A) represents a correct handling of the movable treatment device (11) and wherein a second class member (102B) represents a wrong handling of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)] 
wherein at least one of the motion classes (151, 152, 153, . . . , 15.sub k) is associated with either the first or the second class member (102A, 102B) for evaluating the handling of the movable treatment device (11) based on the motion of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]
With regard to claim 11, Nishiura et al. meets the limitations of:
one class (103) of the one or more classes (101, 102, 103, 104) comprises at least two class members (103A, 103B), wherein said one class (103) represents a quality of motion execution of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]  
wherein a first class member (103A) represents a good motion execution of the movable treatment device (11) and wherein a second class member (103B) represents a bad motion execution of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]  
wherein at least one of the motion classes (151, 152, 153, . . . , 15.sub n) is associated with either the first or the second class member (103A, 103B) for evaluating a quality of motion execution of the movable treatment device (11) based on the motion of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]

With regard to claim 12, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 13, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Response to Arguments
Applicant's arguments filed on September 27, 2022 have been fully considered but they are not persuasive. 
On page 7, the Applicants argue “The Examiner’s apparent reliance on Nishiura’s Paragraph [0130] is misplaced. In Paragraph [0130], Nishiura discloses that ‘the brushing position determination unit 351 determines the brushing position on teeth of the user with the toothbrush 4 based on the acceleration information obtained by the wireless receiver 31.’ Id., [0130] (emphasis added). This does not even suggest a motion pattern classification used to discriminate between motion classes; and it does not suggest using a neural network to classify a motion of a movable treatment device.  In sum, Nishiura discloses neither an apparatus for classifying a motion of a movable treatment device nor a neural network as a classifier. Nor does Nishiura disclose motion patterns for the determination of the brushed portion by means of a neural network.  Unlike Nishiura, the apparatus of the present invention is structured and configured to generate data representing motion used as input into a trained neural network that is able to identify features in the inertial sensor data that allow classifying the input with respect to motion patterns associated with class members. As the neural network has been trained with labelled inertial sensor data, the trained neural network is able to cope with various situation that occur during brushing, such as, e.g., the user moving or bending the head in different directions (left, right, up, down, forward, etc.). Nishiura’s approach of having a three-dimensional accelerometer data cannot accommodate such head movements.”  The examiner respectfully disagrees.
The Applicant has failed to consider paragraph 0049 as the movement of the brush is evaluated and determined to be classified as motion classes by the neural network (paragraph 0134, 0135, and 0136) according to data aggregated from the inertial sensor (paragraph 0118 and figure 8, item 803).  One with ordinary skill in the art, in light of the description provided by Nishiura et al., would conclude a neural network is used to make the determination of a classification related to the movements of the brush head.  For this reason, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689